Atkinson, J.
A man and his wife instituted an action of bail-trover against a man whose wife was sister of the first man’s wife. To avoid seizure of the property and arrest for failure to produce it, the defendant executed a statutory bond for the eventual condemnation-money, on which were certain individual sureties. On the trial of .the case a judgment was rendered against the defendant and the sureties for the value of the property. When the judgment was about to be enforced against the sureties, they instituted an equitable action to cancel it as to them, and enjoin its enforcement, on the ground that it was procured by collusion and fraud of the plaintiffs with the principal defendant, in that, after the bond was given, the parties in pursuance of a scheme to defraud the sureties settled their differences and sold the property at private sale and divided the proceeds between themselves in full settlement of the case, and in such circumstances when the case (which had not been taken off the docket) came on for trial, the defendant did not appear, but allowed the plaintiffs to appear and, without bringing the settlement to the attention of the court, to introduce evidence malting out the case and obtain the judgment, hoping thereby to collect the amount from the sureties, the principal defendant being insolvent at that time. A verdict was returned in the equitable suit for the plaintiffs. The defendants made a motion for a new trial on the general grounds and on eleven special grounds, which was overruled. The movants excepted.
1. After careful examination of all the grounds 'of the motion .for a new trial and of the pleadings and the evidence, and in view of .the subtle nature of fraud and the broad powers of a court of equity and the latitude of inquiry in matters relating to its discovery and prevention, especially in transactions between near relatives, held, that the evidence was sufficient to support the verdict.
*617No. 8872.
February 27, 1933.
O. G. Battle and Louis H. Foster, for plaintiffs in error.
A. S. Camp and Laivrence S. Camp, contra.
2. None of the special grounds of the motion for a new trial, so far as sufficient to raise a question for decision, show cause for reversal for any reason assigned. Judgment affirmed.

All the Justices concur.